Citation Nr: 0601489	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  95-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for disability of the 
hands, to include arthritis.

2.  Entitlement to service connection for disability of the 
cervical spine, to include arthritis and shoulder problems.

3.  Entitlement to service connection for disability of the 
lumbar spine, to include arthritis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for right ear hearing 
loss.

6.  Entitlement to an initial compensable disability rating 
for hemorrhoids.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1973 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996, January 2001, and April 
2001 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

The case returns to the Board following remands to the RO in 
June 1998, May 1999, and September 2001.  

Review of the record shows that the veteran's August 2002 
substantive appeal included a request for a Travel Board 
hearing.  However, correspondence received in October 2003 
indicated that he desired a hearing at the RO in lieu of a 
Board hearing.  The RO hearing was held in December 2003.  
The veteran's Travel Board hearing request is considered 
withdrawn. 

The Board notes that during the December 2003 personal 
hearing at the RO, the veteran indicated that he was not 
seeking separate service connection for a shoulder disorder.  
He explained that his shoulder problems were related to his 
cervical spine disorder.  In the subsequent March 2004 
supplemental statement of the case, the RO removed the claim 
for service connection for a shoulder disorder as a separate 
issue and incorporated the shoulder complaints in the claim 
for service connection for a cervical spine disorder.  The 
issue as set forth above continues to characterize the claim 
for a cervical spine disorder in this manner. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2005, the Board requested from the Veterans Health 
Administration (VHA)  specialist medical opinions in this 
case.  38 C.F.R. § 20.901(a) (2005); see 38 U.S.C.A. 
§§ 5109(a), 7109(a) (West 2002).  The reports, dated in May 
2005 and August 2005, have been associated with the claims 
folder.  

As required by law and regulation, the Board provided the 
veteran and his representative copies of these reports and 
afforded him time to respond with additional evidence or 
argument.  In addition, the Board asked the veteran whether 
he waived consideration of this evidence by the RO in the 
first instance.  See 38 C.F.R. § 20.1304.  The veteran's 
October 2005 response indicated that he did not waive RO 
consideration of this evidence.  Therefore, the appeal must 
be remanded to the RO for initial consideration of the VHA 
opinions.  

On his October 2005 response form, the veteran indicated that 
his record was located at the VA Medical Center (VAMC) in 
Tuscaloosa.  Review of the claims folder reveals that records 
dated through March 2004 have been associated with the claims 
folder.  On remand, the RO should secure current VA treatment 
records in order to comply with VA's duty to assist.  
38 U.S.C.A. § 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).        

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure from the VAMC at 
Tuscaloosa the veteran's treatment 
records dated from March 2004 to the 
present.

2.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issues on 
appeal, to include consideration of the 
May 2005 and August 2005 VHA medical 
opinions requested by the Board.  If the 
disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

